 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ISAAC YOUNGBLOOD,                     )   No. CV 19-624 VAP (FFM)
                                           )
12                         Petitioner,     )   ORDER TO SHOW CAUSE WHY THE
                                           )   PETITION SHOULD NOT BE
13             v.                          )   DISMISSED AS UNTIMELY
                                           )
14   JILL PERSIPP,                         )
                                           )
15                         Respondent.     )
                                           )
16
17             On January 12, 2019, petitioner Isaac Youngblood (“Petitioner”), a
18   California prisoner, constructively1 filed a Petition for Writ of Habeas Corpus by
19   a Person in State Custody (the “Petition”), pursuant to 28 U.S.C. § 2254, in the
20   Central District of California. (Docket No. 1.) This Court dismissed with leave
21   to amend the Petition (Docket No. 1) and First Amended Petition for failure to
22   name Petitioner’s custodian as a respondent. (Docket Nos. 3, 6.) The Second
23
24         1
             A pro se petitioner’s relevant filings may be construed as filed on the date
     they were submitted to prison authorities for mailing, under the prison “mailbox
25
     rule” of Houston v. Lack, 487 U.S. 266 (1988). There is no Certificate of Service
26   attached to the Petition, but the Declaration in Support of Request to Proceed In
     Forma Pauperis is dated January 12, 2019. The Court assumes for purposes of
27
     the mailbox rule that Petitioner presented the filing to prison authorities on that
28   date.
 1   Amended Petition challenges Petitioner’s 1988 conviction in the Superior Court
 2   of Los Angeles County.
 3   1.    LIMITATIONS PERIOD FOR FEDERAL HABEAS PETITIONS
 4         The present proceedings were initiated after the April 24, 1996, effective
 5   date of the Antiterrorism and Effective Death Penalty Act (“AEDPA”), ub. L.
 6   No. 104–132, 110 Stat. 1214 (1996). Accordingly, AEDPA’s timeliness
 7   provisions apply, including a one-year limitations period which is subject to both
 8   statutory and equitable tolling. See 28 U.S.C. § 2244(d)(1). For those prisoners
 9   whose convictions became final post-AEDPA, the one-year period starts running
10   from the latest of four alternative dates set forth in 28 U.S.C. § 2244(d)(1)(A)-
11   (D). See, e.g., Patterson v. Stewart, 251 F.3d 1243, 1245–47 (9th Cir. 2001).
12   For prisoners whose convictions became final pre-AEDPA, the one year
13   limitations period is deemed to commence on April 25, 1996, the day after
14   AEDPA’s enactment date, and to expire one year later on April 24, 1997. See,
15   e.g., Bryant v. Arizona Attorney Gen., 499 F.3d 1056, 1058-59 (9th Cir. 2007).
16         Where, as here, a petitioner declines to seek direct appeal of his
17   conviction, his conviction becomes final when the period for seeking direct
18   review expires. See Gonzalez v. Thaler, 132 S. Ct. 641, 653-54 (2012). Here,
19   Petitioner was convicted on July 21, 1988. (Docket No. 7, p. 2.) Petitioner
20   admits that he did not file a timely appeal with the California Court of Appeal or
21   seek a timely review by the California Supreme Court. (Docket No. 7, pp. 2-3.)
22   Therefore, Petitioner’s conviction became final on September 19, 1988, sixty
23   days after the date of conviction. See Cal. R. Ct. 8.308(a) (notice of appeal must
24   be filed “within sixty days after the rendition of the judgment or the making of
25   the order being appealed”). Because Petitioner’s conviction became final prior
26   to the enactment of the AEDPA, the one year limitations period commenced on
27   April 25, 1996 and expired on April 24, 1997. See Bryant, 499 F.3d at 1058-59.
28   Because the Petition was not filed until January 12, 2019, it is untimely, absent

                                              2
 1   statutory or equitable tolling. See 28 U.S.C. § 2244(d)(1); Bell v. Barnes, 2013
 2   WL 5548621, at *4 (C.D. Cal. Oct. 4, 2013) (citations omitted) (finding that
 3   petition filed one day late is untimely).
 4   2.     STATUTORY TOLLING
 5          Title 28 U.S.C. § 2244(d)(2) provides that “[t]he time during which a
 6   properly filed application for state post-conviction or other collateral review with
 7   respect to the pertinent judgment or claim is pending shall not be counted toward
 8   any period of limitation under this subsection.”
 9          Petitioner admits that he did not file any state habeas petitions with respect
10   to the conviction at issue. (Docket No. 7, p. 3.) Therefore, Petitioner is not
11   entitled to statutory tolling.
12   3.     EQUITABLE TOLLING
13          The AEDPA limitations period also may be subject to equitable tolling, if
14   the petitioner shows that extraordinary circumstances beyond the petitioner’s
15   control made timely filing of a federal habeas petition impossible and the
16   petitioner has acted diligently in pursuing his rights. Holland v. Florida, 560
17   U.S. 631, 649 (2010). The petitioner bears the burden of showing that equitable
18   tolling is appropriate. Miranda v. Castro, 292 F.3d 1063, 1065 (9th Cir. 2002).
19          Here, Petitioner has demonstrated neither that any extraordinary
20   circumstances prevented him from filing a timely petition nor that he diligently
21   pursued his right to file. Accordingly, Petitioner has not shown that he is
22   entitled to equitable tolling.
23   4.     ORDER TO SHOW CAUSE
24          Under the allegations and facts of the Petition, Petitioner has not
25   demonstrated that he is entitled to a later start date of the limitations period.
26   Therefore, and because the Petition does not demonstrate any basis for equitable
27   tolling, or for setting aside the one-year limitation, the Court orders Petitioner to
28
                                                 3
 1   show cause in writing within thirty (30) days of the date of this order why the
 2   Petition should not be dismissed as time-barred. If Petitioner fails to provide a
 3   timely response to this order, the Court will recommend that the Petition be
 4   dismissed, with prejudice, as time-barred.
 5
 6         IT IS SO ORDERED.
 7
     DATE: April 10, 2019
 8                                                      /S/ FREDERICK F. MUMM
                                                          FREDERICK F. MUMM
 9                                                     United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
